                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DECLARATION OF DAN BOOTH IN
                                      )      SUPPORT OF DEFENDANT
      Plaintiff,                      )      ANALYTICAL GRAMMAR, INC.’S
v.                                    )      MOTION TO EXCLUDE
                                      )      UNDISCLOSED EVIDENCE AND
ANALYTICAL GRAMMAR, INC.,             )      ARGUMENT ON DAMAGES AND
                                      )      PROFITS UNDER FED. R. CIV. P. 37(c)
      Defendant.                      )
____________________________________)



                 Exhibit 1: Plaintiff Matthew Bradley’s Rule 26(a)(1) Initial Disclosures




PPAB 5720354v1                        1
         Case 5:19-cv-00249-FL Document 33-3 Filed 07/17/20 Page 1 of 5
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA


MATTHEW BRADLEY,
                                Plaintiff,
                                                               Case No. 5:19-cv-00249-FL
       - against -

ANALYTICAL GRAMMAR, INC.,

                                Defendant.


                            PLAINTIFF MATTHEW BRADLEY
                           RULE 26(a)(1) INITIAL DISCLOSURES

       Pursuant to Rule 26(a) (1) of the Federal Rules of Civil Procedure, plaintiff Matthew

Bradley (“Bradley”) hereby provides the following Initial Disclosures. These disclosures are

based on information reasonably available to Bradley at this time, and Bradley does not represent

that it is identifying every document, tangible thing, or individual potentially relevant to this

lawsuit. Bradley continues to investigate the claims in this action, and reserves the right to

produce during discovery or at trial such data, information, or documents as are subsequently

discovered, generated, determined to be relevant, or determined to have been omitted from these

disclosures. Bradley also reserves the right to modify or supplement any or all of these

disclosures.


Identity of Individuals Likely To Have Discoverable Information

       The following persons are reasonably likely to have discoverable information that

Bradley may use to support its claims in the above-captioned action. Bradley has not provided

contact information where he does not have such information and/or such information is already

known or otherwise readily available to Defendant.




          Case 5:19-cv-00249-FL Document 33-3 Filed 07/17/20 Page 2 of 5
       Name                  Company                  Expected Areas of Knowledge
                        Affiliation/Address
                                              •   Knowledge regarding the creation and
Matthew Bradley                                   posting of the copyrighted photograph at
                     (contact only through        issue.
                     counsel)

                                              • Knowledge regarding Defendant’s
Corporate            Analytical Grammar,      standards, practices, policies, guidelines, and
Representative(s)    Inc.                     budgeting for licensing of copyrighted
                                              materials.

                                              •   Knowledge regarding Defendant’s net
                                                  worth, gross revenues, net profits, and
                                                  number of total employees for year
                                                  ending 2017 and 2018.
                                              •   Knowledge regarding the creation of the
                                                  post that contained Plaintiff’s Photograph.
                                                  (hereinafter “Photograph”)
                                              •   Knowledge regarding from where the
                                                  Photograph was obtained.
                                              •   Knowledge regarding the number of page
                                                  hits the Website received.
                                              •   Knowledge regarding the number of shares,
                                                  links or linkbacks to the post.
Donna Halperin       Liebowitz Law Firm,      •   Knowledge regarding the copyright
                     PLLC                         registration of the work at issue.

                     (counsel only through
                     counsel)
Those subpoenaed      Various                 •   Various
or listed on
Defendant’s Initial
Disclosures, and
any Defendant’s
Supplemental
Disclosures, any
Defendant’s
amended initial
disclosures, all
individuals who
have given or will
give testimony in
this case, any expert
witnesses



        Case 5:19-cv-00249-FL Document 33-3 Filed 07/17/20 Page 3 of 5
 subsequently
 identified by
 Plaintiffs during
 expert discovery in
 this litigation, any
 and all experts or
 third parties relied
 upon by Defendant,
 all custodians and
 witnesses, all
 persons or entities
 referred in
 documents
 produced

Documents and Things in the Possession of Counsel or the Party

       Plaintiff identifies the following categories of documents and things in its possession,

custody or control that may be used to support its claims:

       •       The Photograph at issue.
       •       The United States Copyright Registration of the Photograph.

Statement of Basis for Damages

       Plaintiff refers Defendant to the Complaint for an itemization of the types of damages

suffered. As Plaintiff has not yet obtained discovery of Defendant’s financial, sales and other

relevant records, Plaintiff cannot make a reasonable estimate of the damages sustained or

infringing profits he may recover as a result of Defendant’s actions. Plaintiff’s reserves his right

as to if he will seek actual or statutory damages.

Insurance Agreements in Force

       Not applicable.

Identities of Experts and Their Opinions

       At this time, Plaintiff has not yet retained an expert, but reserves its right to do so as

discovery progresses.




           Case 5:19-cv-00249-FL Document 33-3 Filed 07/17/20 Page 4 of 5
Dated: Valley Stream, New York
       October 23, 2019                   LIEBOWITZ LAW FIRM, PLLC

                                          By: /s/Richard Liebowitz_
                                              Richard P. Liebowitz
                                          11 Sunrise Plaza, Suite 305
                                          Valley Stream, NY 11580G
                                          (516) 233-1660
                                          RL@LiebowitzLawFirm.com

                                          Attorneys for Plaintiff Matthew Bradley




        Case 5:19-cv-00249-FL Document 33-3 Filed 07/17/20 Page 5 of 5
